In re: Columbia Gulf Transmission Company applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish' of Evangeline. 187 So.2d 455.
The application is denied. According to the facts of' ’this' case, 'as found to be by the Court of Appeal, the result reached by the Court of Appeal is correct.
HAWTHORNE and McCALEB, JJ., concur, being óf the opinion that the 1953 agreements provide' for the creation of more than one servitude and, therefore, the plea of prescription'-is well: founded.
SANDERS, ■'J., is of the opinion that a writ should be granted to clarify the jurisprudence in this important area of the law.
SUMMERS, Justice.
I would grant this application for writs to clarify the factual and legal basis upon which the opinion of the Court of Appeal is predicated. However, .upon the facts available from this application I am of the opinion the result ■ is correct for I view the right to lay additional lines as a separate servitude from the right to lay the first line. • . .